Citation Nr: 9918484	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  95-12 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for bilateral knee 
disorders.

3.  Entitlement to service connection for the residuals of 
frostbite of the hands.

4.  Entitlement to service connection for the residuals of a 
right leg fracture.

5.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to March 
1979, and had other service, including State National Guard 
service, from April 1979 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Anchorage, Alaska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that the issue of entitlement to service 
connection for the residuals of a left leg contusion was 
withdrawn by the veteran at his July 1995 personal hearing.  

The Board also notes that the veteran submitted a notice of 
disagreement as to the issues of entitlement to service 
connection for tinnitus and hypertension, but that he did not 
perfect the appeal subsequent to the issuance of a statement 
of the case in July 1995.  In a February 1999 statement in 
lieu of VA Form 646 the veteran's representative listed these 
matters as issues presented for review.  As the record does 
not reflect the veteran has perfected an appeal as to these 
issues and they were not certified by the RO for appellate 
review, the Board finds the matter of timeliness of appeal 
raised by the February 1999 statement must be referred to the 
RO for appropriate action.


REMAND

Review of the record reflects the service medical records 
pertinent to the veteran's period of active service from 
October 1967 to March 1979 are incomplete.  The Board notes 
the RO correspondence submitted to the National Personnel 
Records Center (NPRC) does not indicate these records have 
been requested.  As the veteran has testified to specific 
injuries during this period of service, the Board finds 
additional development is required.

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a duty to assist in the 
completion of an application for benefits under 38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 1999), depending on the 
particular facts in each case.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
as modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
(wherein the Court found there was a duty to further assist 
in the development of the evidence only when the veteran has 
reported the existence of evidence which could serve to 
render a claim well grounded).  

In addition, the Board notes that the record includes 
inconsistent reports as to the veteran's service during the 
period from April 1979 to March 1992.  Specifically, the 
Board notes a November 1991 Army National Guard report 
indicates periods of active duty for training, but that a DD 
Form 214 indicates active duty service from November 1985 to 
March 1992.  The Board finds that clarification of the 
veteran's active duty status during this period is required 
for an adequate determination of the issues on appeal.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded for the following:

1.  The veteran and his representative 
should be allowed to submit additional 
evidence pertinent to the issues on 
appeal.

2.  The RO should attempt to verify the 
veteran's active duty status during the 
period from April 1979 to March 1992, and 
distinguish periods of active duty 
service from any periods of active duty 
for training.  All pertinent evidence 
received should be associated with the 
claims file.

3.  The RO should make another attempt to 
secure service medical records associated 
with the veteran's period of active duty 
service from October 1967 to March 1979.  
All pertinent evidence received should be 
associated with the claims file.

4.  If, and only if, the RO finds the 
veteran has submitted a well-grounded 
claim for service connection, the veteran 
should be afforded an appropriate VA 
examination to determine the current 
nature and etiology of the claimed 
disabilities.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  The 
examination should include any tests or 
studies necessary for an accurate 
assessment. 

5.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issues on 
appeal.  The RO should consider all 
applicable laws and regulations.

If any benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




